2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 1 of 8




                                                      2:20-cr-543
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 2 of 8
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 3 of 8
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 4 of 8
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 5 of 8
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 6 of 8
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 7 of 8
2:20-cr-00543-RMG   Date Filed 09/08/20   Entry Number 4   Page 8 of 8
